Order filed, May 30, 2019.




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00216-CR
                                 ____________

                     FRED LOUALEX RODGERS, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


                  On Appeal from the County Court at Law No 2
                            Fort Bend County, Texas
                     Trial Court Cause No. 18-CCR-206134


                                     ORDER

         The reporter’s record in this case was due May 10, 2019. See Tex. R. App.
P. 35.1. On May 10, 2019 the court reporter filed a motion for extension of time
which was granted until May 24, 2019. The court has not received a request to
extend time for filing the record. The record has not been filed with the court.
Because the reporter’s record has not been filed timely, we issue the following
order.
      We order Kelly D. Kelly, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.


                                  PER CURIAM